Citation Nr: 0208432	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  96-35 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
frostbite of the feet, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 10, 1978 to 
September 3, 1985.  He also had 3 months of active service 
prior to July 10, 1978.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 1995 rating decision that 
denied a claim for a disability rating in excess of 10 
percent for residuals of frostbite to the feet, and an April 
1997 rating decision that denied a claim for TDIU.

By way of background, in November 1998 the Board remanded 
this matter to the RO so that additional development could be 
accomplished, to include providing the veteran an opportunity 
to address whether the appeal of the TDIU denial was timely.  
The RO ultimately concluded that a VA Form 646 (Statement of 
Accredited Representation in Appealed Case), dated in 
December 1997, ought to be accepted in lieu of a VA Form 9.  
The matter was returned to the Board.  The Board again 
remanded the matter for additional development in September 
1999.  In the remand, the Board noted that the VA Form 646 
was adequate to constitute a timely filed substantive appeal.  
The RO has returned this matter to the Board for continued 
appellate processing.


FINDINGS OF FACT

1.  The residuals of frostbite of the feet are manifested by 
painful feet, increased sweating, numbness, and cold 
sensitivity.  

2.  The veteran's service-connected residuals of frostbite of 
the feet have not resulted in the inability to secure or 
follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an award of a 20 percent rating for each 
foot have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7122 (2001).

2.  The criteria for assignment of TDIU have not been met.  
38 C.F.R. §§ 3.340, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected residuals of 
frostbite to the feet are more severe than that contemplated 
by the assigned 10 percent rating and warrant entitlement to 
TDIU.

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a given disability.  
See 38 U.S.C.A. § 1155 (West 1991) and 38 C.F.R. § 4.1 
(2001).  Separate diagnostic codes identify the evaluations 
to be assigned to the various disabilities.  If there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2001).  In assessing a claim for a higher 
rating, the history of the disability should be considered.  
See 38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  

VA medical records show outpatient treatment provided in 
December 1992.  The veteran reported a history of severe 
frostbite in 1985.  The examiner indicated that the frostbite 
had permanently damaged the circulation in the veteran's feet 
and made him unable to work in temperatures below 50 degrees.  
Outpatient treatment records also show admission to a VA 
hospital in May 1996 for depression and polysubstance abuse.  
A neurological examination provided at that time was normal, 
with deep tendon reflexes intact throughout.  The veteran was 
again treated in September 1996 for complaints that both feet 
were hurting and burning.  The examiner indicated the 
possibility of neuropathy.  A February 1997 progress note 
reflects a history of painful feet with no pedal edema and 
cold toes.  The examiner diagnosed residuals of frozen feet 
with Raynaud's phenomenon and peripheral neuropathy, and 
opined that the veteran was not able to work because of the 
residuals of frozen feet.

During a February 1997 hearing before the local RO, the 
veteran testified that, in addition to pain, his feet became 
kind of numb and weak after standing too long.  He also 
stated that his feet tingled and went to sleep if he sat too 
long, which he represented had been attributed to poor 
circulation.  A Social Security Administration disability 
report dated in August 1995, notes that the veteran 
experienced aching pain in his feet, numbness in his leg, and 
difficulty walking at times due to pain.  The report also 
notes that he was fired from his job as a stocker because he 
was late a lot due to his condition.  

A physical examination for purposes of vocational 
rehabilitation was conducted in December 1995.  The veteran 
reported having fleeting pain in his feet from frostbite.  
The examiner noted that this disorder had not been a 
limitation in terms of work in the past and probably was not 
a significant limitation at this point.  

The veteran was provided a VA examination in November 2000.  
The report of that examination shows that the examiner 
reviewed the claims file.  Cold sensitivity and increased 
sweating were noted, but no significant paresthesia, 
athlete's foot or nail problem was noted.  A history of a 
recent diagnosis of diabetes was noted.  Physical examination 
revealed normal color in both feet and no edema.  Both feet 
were cool in temperature and extremely moist.  Texture was 
smooth and hair growth normal.  Reflexes and joint mobility 
were normal, with no evidence of stiffness or pain.  
Peripheral pulses were easily palpable and capillary refill 
was good.  The examiner's impression was status-post cold 
injury with minimal residuals.  The examiner concluded that, 
based on examination and observation of the veteran 
ambulating to and from the examination room, the cold injury 
residuals were not enough to impact employability.

A July 2001 VA Form 21-4138 (Statement in Support of Claim) 
with a Greenville, Outpatient Clinic address, indicates that 
the veteran's peripheral neuropathy and ambulatory capacity 
were rapidly worsening.  The statement relates that the 
neuropathy was due to a combination of service-connected 
frostbite and nerve damage from diabetes.  The author-
apparently a family practice nurse-related that the veteran 
was no longer able to work at any occupation due to worsening 
mobility.  The statement also indicated that total and 
permanent disability had been, and continued to be 
recommended.  It does not relate whether the claims file was 
reviewed or whether the veteran was examined by the writer.

During the pendency of the veteran's appeal, VA twice amended 
the rating criteria for cold injury residuals, effective 
January 12, 1998, and August 13, 1998.  The law provides that 
the version most favorable to the veteran will be applied, in 
the absence of permission to act to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

Before January 12, 1998, the rating criteria for evaluating 
residuals of frozen feet allowed for a 10 percent evaluation 
for mild residuals of bilateral frozen feet or chilblains.  A 
20 percent rating was authorized where there were symptoms of 
persistent moderate swelling, tenderness, redness, etc., 
unilaterally.  If those symptoms were demonstrated 
bilaterally, a 30 percent rating was warranted.  A 30 percent 
rating also applied for loss of toes, or parts, and 
persistent severe symptoms unilaterally.  A 50 percent rating 
was warranted for those symptoms experienced bilaterally.  38 
C.F.R. § 4.104 Diagnostic Code 7122 (1997).

After the January 1998 amendments, Diagnostic Code 7122 
provided for a 10 percent rating where cold injury residuals 
in the affected parts included pain, numbness, cold 
sensitivity, or arthralgia.  A 20 percent evaluation was 
warranted where cold injury residuals with pain, numbness, 
cold sensitivity, or arthralgia plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) were 
shown.  A 30 percent rating was warranted when there were 
cold injury residuals with pain, numbness, cold sensitivity, 
or arthralgia, plus two or more of the following:  tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts were shown.  38 C.F.R. § 4.104 Diagnostic Code 
7122 (1998).  A note associated with these criteria directs 
VA to evaluate each affected part separately and combine the 
ratings in accordance with 38 C.F.R. § 4.25 and § 4.26.

In July 1998 the diagnostic criteria for rating cold injury 
residuals was amended to clarify that disabilities diagnosed 
as residual effects of cold injury, such as Raynaud's 
phenomenon, muscle atrophy, etc., should be separately 
evaluated unless they are used to support an evaluation under 
Diagnostic Code 7122.  63 Fed. Reg. 37779 (July 14, 1998).

The Board finds that the veteran's residuals of frostbite to 
the feet, more closely approximate a 20 percent evaluation 
for each foot separately.  In reaching this conclusion, the 
Board notes that taken together, the veteran's symptoms, 
which include cold sensitivity, hyperhidrosis (increased 
sweating), numbness, and pain in both feet, more closely 
approximate the higher 20 percent rating under the newer 
criteria.

However, a rating higher than 20 percent for each foot is not 
warranted.  Under Diagnostic Code 7122 as written since 
January 1998, the veteran's service-connected disability does 
not more closely approximate the criteria for a 30 percent 
rating because the symptoms do not include two or more of the 
following:  tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities.  Furthermore, a higher rating does not result 
from application of the earlier version of this Diagnostic 
Code.  Because the evidence does not show loss of toes, or 
parts, and persistent severe symptoms, or persistent moderate 
swelling, tenderness, redness, etc., a rating higher than 
that previously assigned by the RO may not be assigned under 
the 1997 version of the Diagnostic Code 7122.  In short, the 
veteran's problems did not rise to the level of "moderate" 
disability.  The Board is more persuaded by the VA examiner's 
findings because the claims file was reviewed and the veteran 
was thoroughly examined.  This examiner concluded that the 
veteran had minimal residuals, albeit hyperhidrosis was among 
them, and therefore concluded that there was no impact on 
employability.  This strongly suggests that his symptoms were 
less than moderately disabling.  

The Board has considered a separate rating for peripheral 
neuropathy, but finds it not warranted.  While the veteran 
has been diagnosed with peripheral neuropathy and Raynaud's 
phenomenon, in neither instance did the examiner refer to 
symptoms beyond those that are already attributable to the 
cold injury and contemplated by the rating assigned by this 
decision.  In the February 1997 VA progress note, a care 
provider lists diagnoses of Raynaud's and peripheral 
neuropathy.  The basis for these diagnoses is not shown and 
the only symptoms noted in the record are cold toes.  
Similarly, the July 2001 statement reports peripheral 
neuropathy, but relates no symptoms or rationale for this 
conclusion.  Contrary to these diagnoses, are the findings of 
the November 2000 VA examiner who reported reviewing the 
claims file and examining the veteran.  That examiner's 
report reveals normal reflexes and easily palpable peripheral 
pulses, and an impression of status-post cold injury, with 
minimal residuals.  Peripheral neuropathy and Raynaud's 
phenomenon are not mentioned.  Accordingly, the Board 
concludes that the evidence does not demonstrate symptoms 
separately identifiable as attributable to peripheral 
neuropathy or Raynaud's phenomenon.  Moreover, the veteran's 
symptoms-cold sensitivity, numbness, pain, and increased 
sweating-are the symptoms supporting the 20 percent 
evaluation under Diagnostic Code 7122.  Therefore a separate 
rating is not warranted.

Regarding the issue of entitlement to TDIU, the Board notes 
that such a rating may be assigned where the schedular rating 
is less than total and the disabled person is-in the 
judgment of the rating agency-unable to secure or follow a 
substantially gainful occupation because of service-connected 
disabilities.  This is so, provided that, if there is only 
one such disability, it is rated at 60 percent or more; if 
there are two or more disabilities, at least one of those 
must be rated at 40 percent or more and combined amount to a 
rating of 70 percent or more.  38 C.F.R. § 4.16(a) (2001).  
Veterans who fail to meet these percentage standards but are 
nonetheless unemployable by reason of service-connected 
disabilities may still be rated as totally disabled.  
38 C.F.R. § 4.16.

The Board finds that an award of TDIU is not warranted.  To 
begin with, as the veteran has disabilities of the feet that 
are rated as 20 percent disabling each, he does not qualify 
for TDIU under 38 C.F.R. § 4.16(a).  Furthermore, the Board 
does not view this as a case warranting the special 
consideration provided for in 38 C.F.R. § 4.16(b) or 
38 C.F.R. § 3.321(b)(1).  In this regard, the November 2000 
VA examination report reflects the opinion that the cold 
injury residuals are not enough to impact employability.  
Given that the examiner reviewed the claims file and examined 
the veteran, the Board finds it more persuasive than the July 
2001 examiner's statement or the February 1997 progress note.  
There is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalization or interference with 
employment, to suggest that the veteran is not adequately 
compensated by the regular rating schedule.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.

In reaching these conclusions, the Board considered the duty-
to-assist obligations prescribed by the Veterans Claims 
Assistance Act of 2000 (Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), as 
implemented by VA regulations.  66 Fed. Reg. 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  In addition to discarding the 
requirement that a claim be well grounded for the duty-to-
assist provisions to be triggered, the changes imposed 
additional notice and duty-to-assist obligations on VA. 

The Board is not aware of any relevant evidence that has not 
been associated with the record.  Further, the veteran was 
afforded a VA examination.  The veteran was notified of the 
provisions of the Act, as implemented by VA regulations, by 
letter dated in July 2001.  Thus, the Board concludes that 
further evidentiary development is not required.  In other 
words, a remand for the purpose of further compliance with 
the new law will serve no meaningful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no additional benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided). 


ORDER

A 20 percent rating for residuals of frostbite of the right 
foot is granted under rating criteria that became effective 
in January 1998.  (This grant is subject to the laws and 
regulations governing the award of increased compensation.)

A 20 percent rating for residuals of frostbite of the left 
foot is granted under rating criteria that became effective 
in January 1998.  (This grant is subject to the laws and 
regulations governing the award of increased compensation.)

Entitlement to TDIU is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

